O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL:AFINERMAN@OLSHANLAW.COM DIRECT DIAL:212.451.2289 July 10, 2014 BY EDGAR AND ELECTRONIC MAIL Daniel F. Duchovny, Esq. Special Counsel Office of Mergers and Acquisitions United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3628 treet, N.E. Washington, D.C. 20549 Re: Forward Industries, Inc. Soliciting Materials filed pursuant to Rule 14a-12 Responses to June 27, 2014 Comment Letter Filed July 1, 2014 File No. 001-34780 Dear Mr. Duchovny: We acknowledge receipt of the comment letter of the Staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”) dated July 2, 2014 (the “Staff Letter”) with regard to the above-referenced matter.We have reviewed the Staff Letter with our client, Forward Industries, Inc. (“Forward” or the “Company”), and we provide the following responses on Forward’s behalf.For ease of reference, the comments in the Staff Letter are reproduced in italicized form below. 1. We disagree with your analysis as it relates to the first, second and fourth bullet points in comment 1 of our June 27, 2014 comment letter and we reissue the comment. While Forward respectfully disagrees with the Staff’s comment, it will disclose the fiduciary duties with which any such nominees will need to comply when referring to any control gained by Mr. Wise. ***** The Staff is invited to contact the undersigned with any comments or questions it may have.We would appreciate your prompt advice as to whether the Staff has any further comments. Sincerely, /s/ Adam W. Finerman Adam W. Finerman cc: Robert Garrett, Jr., Forward Industries, Inc. Ron S. Berenblat, Olshan Frome Wolosky LLP O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM
